Citation Nr: 1216464	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-22 293	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's noncompensable rating for hearing loss was continued in an October 2008 rating decision, and it was later increased to 10 percent in a January 2011 decision.  The Veteran appeared for a hearing before the undersigned Veterans Law Judge at the RO in March 2012, and he withdrew his appeal at that time.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

On March 14, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal on the record at a Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran testified on the record during a March 14, 2012 Board hearing that he wished to withdraw his appeal, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


